Title: From John Adams to Samuel B. Malcom, 21 May 1812
From: Adams, John
To: Malcom, Samuel B.



Dear Malcom
Quincy May 21 1812

Your favour of the ninth of this month, is but this moment received. I wish I had been apprised of the subject of it sooner, as there is danger, that any application will be too late. You need not apprehend Censure from me, for though the circumstances in which I was born, educated, connected & surported, & the whole course of my public & private life has been so peculiarly exposed to Jealousy envy & hatred, & involved in so much difficulty, distress & danger, that prudence has dictated to me, the invariable rule from which I have never departed, never to solicit an office for myself or my Family. Yet I am very far from thinking such solicitations in others unlawful or disgraceful, provided they are not made with any sacrifice of principle or by any meanness of Adulation. I could easily furnish you with examples enough among Judges Senators & Generals of the most unexceptionable characters to keep you in Countenance. There is neither Sin, crime, nor meanness in the desire to serve the public, It is virtuous and honourable to wish to do good. Public Virtue as well as honourable Ambition, necessarily inspire, and excite such aspirations. In so extensive a Country, how is a president to make his selections, but by applications & recommendations. My advice to you is, to write directly to the President, to Mr Jefferson, to Mr. Jay & to Governor Tompkins.
As I no longer feel myself bound to restrain myself from nominating and recommending Candidates of Worth; tho I shall still solicit nothing for my Family: I will write to Mr Madison & Mr Jefferson in your favour.
Your situation in the centre of the Greatest State in the Union is enviable.
Mrs Malcom is entitled to my high respects as the daughter of General Schuyler & to my best wishes, & indeed to my blessing as your better half. Mrs A. & Miss Smith send their compliments & regards—with those of your friend

John Adams